UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7034


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RANDOLPH MILTON WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00033-TDS-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Milton Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randolph Milton Williams appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Regarding the request

for release based on Williams’ family circumstances, the district court found that Williams

had failed to exhaust administrative remedies. The district court also denied relief on the

claims based on COVID-19, concluding that Williams did not establish extraordinary and

compelling reasons for his early release and that, even if he could do so, the 18 U.S.C.

§ 3553(a) factors did not support a sentence reduction.

       On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because the informal brief does not challenge the district court’s conclusions

that Williams failed to exhaust administrative remedies and to show extraordinary and

compelling reasons for his early release, he has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Even if Williams had not forfeited appellate review, we conclude

that the district court did not abuse its discretion in denying Williams’ motion for

compassionate release on the ground that the § 3553(a) factors did not warrant relief. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review),

cert. denied, __ S. Ct. __, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021).




                                             2
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3